Citation Nr: 0336784	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1973.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he is entitled to higher ratings 
for his chondromalacia of the right and left knees.  His June 
2001 VA joints examination report reflects his complaint of 
pain, weakness, stiffness with instability, give-way, locking 
and lack of endurance.  The VA examiner did not express, in 
terms of additional loss of degrees of motion, the extent of 
any functional loss of use of the right and/or left knees due 
to pain, incoordination, weakness, and fatigability with use.  
See 38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, the Board must remand this case 
as the examination report is inadequate for rating purposes.  
38 C.F.R. § 4.2 (2000).  See Abernathy v. Principi , 3 Vet. 
App. 461 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
inquire as to whether his private 
providers of treatment have provided any 
clinic treatment for his right and left 
knee disabilities.  After obtaining any 
necessary releases, the RO obtain any 
records identified by the veteran as 
relevant to his claims on appeal, to 
include complete VA clinic records since 
March 2001.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

3.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for an orthopedic examination, 
with benefit of review of the claims 
folder, in order to determine the current 
nature and severity of his right and left 
knee disabilities.  In addition to 
describing any instability present, if 
any, the examiner should also set forth 
the range of motion of the right and left 
knees specifying the degrees of motion.  
The examiner must also specifically 
address the extent, if any, of functional 
loss of use of the right and/or left knee 
due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with 
use.  If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination for review.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




